Citation Nr: 1105565	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initial rating in excess of 20 percent, 
prior to September 13, 2004, for service-connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith



INTRODUCTION

The Veteran served on active duty from July 1969 to August 1973, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and January 2009 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.

Regarding the May 2002 rating decision on appeal, the record 
reflects that the RO 
granted service connection for diabetes mellitus and assigned a 
20 percent rating effective from May 2001.  In an April 2003 
statement, the Veteran expressed disagreement with the 20 percent 
rating.  The RO issued a statement of the case with respect to 
this matter in August 2004.  In September 2004, the Veteran filed 
a substantive appeal, indicating his desire for a 40 percent 
rating of his diabetes.  In a January 2005 rating decision, the 
RO granted an increased rating of 40 percent, effective only from 
September 2004.  To the extent that the requested 40 percent 
rating was not granted for the entire appeal period, the Board 
finds that the May 2002 rating decision does not represent a 
complete grant of the benefit sought by the Veteran.  As such, 
the issues before the Board are as set forth above.

In statements received by the RO in August and September 2009, 
the Veteran withdrew his previous requests for Travel Board and 
RO hearings.

The issue of entitlement to an initial rating in excess of 20 
percent, prior to September 13, 2004, for service-connected 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange or other herbicide 
while in military service.
2.  The Veteran is currently diagnosed with ischemic heart 
disease, which is a disease associated with exposure to certain 
herbicide agents.


CONCLUSION OF LAW

The Veteran has ischemic heart disease that is presumed to have 
been incurred during active military service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.


Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to a herbicide agent 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R.  § 3.307(a)(6)(iii).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  38 C.F.R. 
§§ 3.3.07(a)(6), 3.309(e).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart disease 
(including atherosclerotic cardiovascular disease to include 
coronary artery disease), Parkinson's disease, and B cell 
leukemias.  On November 20, 2009, the Secretary directed the 
Board to stay action on all claims for service connection that 
could not be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  On August 31, 2010, 
VA published a final rule amending 38 C.F.R. § 3.309(e) to add 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
to the list of diseases associated with exposure to certain 
herbicide agents.  75 Fed. Reg. 53202.  On November 1, 2010, 
Chairman's Memorandum No. 01-10-37 was issued, which lifted the 
stay of the adjudication of cases affected by the new regulations 
establishing a presumption of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias.

The Veteran's personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era from November 1970 to 
May 1971.  As there is no affirmative evidence to the contrary, 
he is presumed to have been exposed to herbicides.





Analysis

Service treatment records are silent for complaints or findings 
of a heart condition, with the July 1973 separation examination 
reflecting normal clinical evaluation of the heart.

Post-service medical records, however, include a November 2000 
private treatment report, which reflects coronary artery disease 
and a history of myocardial infarctions (heart attacks).  
Subsequent records show continued treatment for coronary artery 
disease, and findings of ischemic cardiomyopathy and congestive 
heart failure in 2008.  

In this case, the medical evidence of record clearly shows a 
diagnosis of ischemic heart disease (coronary artery disease), 
which is one of the diseases found to be associated with 
herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  
Further, service personnel records confirm the Veteran's service 
in the Republic of Vietnam during the Vietnam era.  Accordingly, 
the Veteran's claim for service connection for ischemic heart 
disease is granted.

ORDER

Service connection for ischemic heart disease is granted.


REMAND

Diabetes mellitus is evaluated under 38 C.F.R § 4.119a, 
Diagnostic Code 7913. Under that code, a 20 percent rating 
contemplates diabetes mellitus requiring insulin and a restricted 
diet, or requiring the use of an oral hypoglycemic agent and 
restricted diet.  A higher 40 percent rating is warranted for 
diabetes requiring insulin, restricted diet, and regulation of 
activities.

In this case, while the medical evidence currently of record 
reflects a restricted diet, and that the Veteran began insulin in 
2003, it does not clearly show that the veterans' diabetes 
required regulation of activities prior to September 2004.  A 
November 2003 statement, apparently written by the Veteran's 
private physician, Dr. Gekas, indicates that the Veteran was 
"restricted from work."  However, the available treatment 
reports, including from Dr. Gekas, do not reflect regulation of 
the Veteran's activities.  Parenthetically, it is observed that 
the RO has made multiple attempts to obtain records from Dr. 
Gekas, with no response; the only reports of record from this 
physician are those that have been submitted by the Veteran.  
Additionally, the report of a June 2003 VA examination does not 
specifically indicate that there was regulation of activities at 
that time, noting only that the Veteran was functionally 
restricted in that he could not walk for long distances.

Significantly, however, the record reflects that the Veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) in 2003.  It does not appear that the RO has 
made an attempt to obtain the medical records that provided the 
basis for this determination.  See Woods v. Gober, 14 Vet. App. 
214, 222 (2000).  Given that these documents may provide a more 
complete picture of the Veteran's disability level prior to 
September 2004, this should be done. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from the SSA the 
medical records relied upon concerning the 
Veteran's claim for benefits.  All 
attempts to obtain these records and any 
negative response should be fully 
documented in the claims file.

2.	After completing the requested actions, 
and any additional development deemed 
necessary, the RO should readjudicate the 
claim.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


